May 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           LADONNA K. TATUM, Appellant

NO. 14-11-00622-CV                       V.

                             BRETT A. TATUM, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, BRETT A TATUM,
signed May 9, 2011, was heard on the transcript of the record. We have inspected the
record and find the trial court erred. We therefore AFFIRM the trial court’s divorce
decree in so far as it grants the divorce, but we REVERSE the division of the marital
estate in the trial court’s divorce decree and order it severed and REMAND for
proceedings in accordance with the court’s opinion.

      We order appellee, BRETT A. TATUM, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.